Citation Nr: 1739260	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for itching, to include as secondary to service-connected Graves' disease.

2. Entitlement to service connection for left eye glaucoma, to include as secondary to service-connected exophthalmos.

3. Entitlement to service connection for right hip condition, to include as secondary to service-connected Graves' disease.


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1961 to October 1965. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2016 and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left eye glaucoma and a right hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By February 2012 rating decision, the RO denied the Veteran's claim of entitlement to service connection for itching, as secondary to service-connected Graves' disease; the Veteran did not perfect an appeal of this decision.

2. Subsequent to the February 2012 rating decision, there has been no new evidence associated with the claims file that raises a reasonable possibility of substantiating the claim of entitlement to service connection for itching, to include as secondary to Graves' disease.


CONCLUSIONS OF LAW

1. The February 2012 rating decision that denied the Veteran's claim of entitlement to service connection for itching, as secondary to Graves' disease, is final. 
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).
2. Evidence received since the final February 2012 determination is not new and material, and the Veteran's claim for entitlement to service connection for itching, to include as secondary to Graves' disease, is denied. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied the duty to notify and assist. 

The Veteran submitted his claims for service connection through the fully developed claim program. Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records (STR) and treatment records from VA medical centers (VAMC), which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ, received April 27, 2016 and July 18, 2016.

As for the duty to notify, the fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence. Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify with regard to his service connection claims. 

As for the duty to assist, VA retrieved the Veteran's STR and VAMC treatment records. The RO did not arrange for a VA examination or obtain a medical opinion in conjunction with the Veteran's claim to reopen a claim for service connection for itching because such duty to assist does not attach unless a previously denied claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii). The Veteran has not identified any other pertinent evidence that remains outstanding. Therefore VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

II. Legal Criteria, Factual Background, and Analysis

New and Material Evidence 

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014). An exception to that rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). The threshold for determining whether new and material evidence has been submitted is low. Shade v. Shinseki, 24 Vet. App. 110 (2010). However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the Veteran's claim of entitlement to service connection for itching, as secondary to Graves' disease, in a February 2012 rating decision. Relying on the findings reported in a January 2012 VA examination, the RO found the evidence failed to document a chronic condition related to itching that was related to service or was a result of his service-connected Graves' disease. Specifically, the January 2012 VA examiner noted the Veteran's complaints of itching secondary to the medication he took for his Graves' disease, but also noted that per the Veteran's report, the itching occurred only in the winter when his skin was dry and that it resolved with the use of lotions.  The Veteran filed a timely notice of disagreement with the February 2012 rating decision; however, he did not perfect an appeal in the matter with a substantive appeal following the issuance of a statement of the case, and the February 2012 rating decision became final.  38 U.S.C.A. § 7105.

Subsequent to the February 2012 rating decision, there has been no new and material evidence submitted that would raise a reasonable possibility of substantiating the Veteran's claim of service connection for itching. In particular, there has been no new evidence submitted that supports a finding that the Veteran has a chronic itching condition that is related to service or a service-connected condition. The only new evidence provided pertaining to his claim for itching was the Veteran's contention that his doctor and online research support his itching is a side effect of his medication. See November 2016 notice of disagreement. There were no doctor opinion statements or medical research submitted to the record, and a review of the Veteran's VAMC treatment records show that they are silent for any complaints, findings, treatment, or diagnoses related to the skin. The Veteran also did not, in the submission of his fully developed claim, provide any private treatment records or otherwise identify the doctor whom he alleges agreed with him that he has an itching condition as secondary to the medication he took for his Graves' disease. 

Importantly, it is not shown that the Veteran has a chronic itching condition. To the extent the Veteran has submitted statements that he experiences itching, the Board acknowledges he is competent to testify as to symptoms he experiences.  However, he is not competent to provide a diagnosis or opine as to the etiology of those symptoms, as both those matters require medical expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As was noted above, at the time of the February 2012 rating decision, the Veteran was provided a VA examination and determined to not have a chronic condition related to itching.  He has not since submitted any competent evidence showing that he now has chronic itching condition.  The Veteran's more recent statements that he suffers from an itching problem are cumulative of those statements considered in the February 2012 rating decision, and not new.
As such, the Board finds no new and material evidence has been submitted which would raise a reasonable possibility of substantiating the Veteran's claim for itching, and the claim to reopen must be denied.


ORDER

The appeal to reopen a claim of service connection for itching is denied.


REMAND

Left eye glaucoma

The Veteran seeks service connection for left eye glaucoma. It his assertion that he developed this condition as a result of his service-connected exophthalmos.  The Veteran was provided a VA examination in February 2017 to evaluate his eye condition. This examination addressed the Veteran's service-connected exophthalmos, but did not address the Veteran's contention that he has been diagnosed with left eye glaucoma or private treatment records indicating the Veteran has glaucoma suspect and cataracts.

As the Board is prohibited from making conclusions based on its own medical judgment, additional development is needed prior to adjudication of the claim on appeal. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). An examination and opinion addressing whether the Veteran has left eye glaucoma, and if so, the etiology of his left eye glaucoma, is needed before adjudicating the claim. 

Right hip condition

The Veteran also seeks service connection for a right hip condition, and asserts his doctors have agreed that it is caused or a side effect of Levothyroxine, which is prescribed for his service-connected Graves' disease.  

Postservice records show complaints and treatment for hip pain. At a February 2012 private treatment visit, the Veteran reported hip pain that radiates down the leg causing pain and numbness. The Veteran was assessed with sciatica. In April 2012, the Veteran completed physical therapy for lumbago, lumbago neuritis, and sciatica. In a July 2012 private treatment visit, the Veteran reported low back pain, especially in the hip area, that radiates down the right leg into the knee. The Veteran was assessed with sciatica. 

Given the foregoing, the Board finds that a VA examination or a medical opinion is necessary to determine whether the Veteran has a right hip condition that is related to the medications he takes for his service-connected Graves' disease. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his left eye and right hip condition, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include updated optometrist records from Southern Eye (from August 2014 to present), as well as records from the physician who indicated the Veteran's right hip condition may be related to the medications taken for his Graves' disease.

2. After the foregoing records development has been completed to the extent possible, schedule the Veteran for a VA examination to address the Veteran's claim of left eye glaucoma. The VA examiner is requested to review all pertinent records associated with the claims file. Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must then opine as to the following:

(a) Identify any left eye conditions, to include glaucoma, to exclude exophthalmos (which has already been evaluated).

If glaucoma is not diagnosed, the examiner should provide an explanation that reconciles the treatment records in the claims file that include such a diagnosis.

(b) For any left eye condition identified, is it at least as likely as not (50 percent or greater probability) that the left eye condition had its onset during or was causally related to service?

(c) For any left eye condition identified, is it at least as likely as not (50 percent or greater probability) that the left eye condition was caused or aggravated by the Veteran's service-connected exophthalmos and/or Graves' disease, to include the long-term use of Levothyroxine?

If aggravation is found, the examiner is asked to state the baseline level of severity of left eye condition before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's left eye condition and what level of increase was due to aggravation from his service-connected exophthalmos and/or Graves' disease, to include the long-term use of Levothyroxine. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After the foregoing records development has been completed to the extent possible, schedule the Veteran for a VA examination to address the Veteran's claim of right hip condition. The VA examiner is requested to review all pertinent records associated with the claims file. Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must then opine as to the following:

(a) Identify any right hip condition, to include sciatica. If a right hip condition is not diagnosed, the examiner should provide an explanation that reconciles the treatment records in the claims file that diagnose sciatica.

(b) For any right hip condition identified, is it at least as likely as not (50 percent or greater probability) that the right hip condition had its onset during or was causally related to service?

(c) For any right hip condition identified, is it at least as likely as not (50 percent or greater probability) that the right hip condition was caused or aggravated by the Veteran's service-connected Graves' disease, to include the long-term use of Levothyroxine?

If aggravation is found, the examiner is asked to state the baseline level of severity of the right hip condition before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's right hip condition and what level of increase was due to aggravation from his service-connected Graves' disease, to include the long-term use of Levothyroxine. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the VA examinations and opinions, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. 
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions,  readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran the opportunity to respond. Thereafter, these issues should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


